Citation Nr: 1717495	
Decision Date: 05/19/17    Archive Date: 06/05/17

DOCKET NO.  11-24 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to an evaluation in excess of 10 percent prior to May 24, 2011, and in excess of 20 percent, thereafter, for the fractured vertebral body at L4-5. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1985 to August 1992. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which continued an evaluation of 10 percent for the Veteran's lumbar spine disability.  A subsequent July 2011 rating decision increased the Veteran's evaluation to 20 percent, effective May 2011.

In July 2015, the Veteran testified at a videoconference hearing held at the RO before the undersigned.  A transcript of the hearing is associated with the record.

The Board remanded this issue in November 2015 for further evidentiary development.


FINDINGS OF FACT

1. Prior to May 24, 2011, the Veteran's lumbar spine disability manifested in functional loss more nearly approximating forward flexion of greater than 60 degrees but not greater than 85 degrees, and not forward flexion of 60 degrees or less, or combined range of motion of the thoracolumbar spine of 120 degrees or less, or muscle spasm or guarding severe enough to result in abnormal gait, spinal contour, or kyphosis.

2. From May 24, 2011, the Veteran's lumbar spine disability manifested in functional loss more nearly approximating forward flexion of thoracolumbar spine of greater than 30 degrees but less than 60 degrees, and not forward flexion less than 30 degrees or ankylosis. 




CONCLUSIONS OF LAW

1. The criteria for an evaluation in excess of 10 percent for a lumbar spine disability prior to May 24, 2011, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a Diagnostic Code 5235 (2016).

2. The criteria for an evaluation in excess of 20 percent for a lumbar spine disability from May 24, 2011, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a Diagnostic Code 5235 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Compliance with Stegall

As noted in the Introduction, the Board previously remanded this claim in November 2015 to schedule the Veteran for a VA examination to determine the severity of his disability.  The Veteran attended a January 2016 VA examination.  The issue was readjudicated in a March 2016 Supplemental Statement of the Case (SSOC).  As a result of these steps taken, the Board finds that there has been compliance with its previous remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

II. VA's Duties to Notify and Assist

VA's duty to notify has been satisfied by a March 2010 letter.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375   (Fed. Cir. 2015).

The duty to assist requires VA to seek relevant records and to obtain a medical opinion when required.  38 U.S.C.A. § 5103A ; 38 C.F.R. § 3.159 (c).  In assisting the claimant in the procurement of service and other relevant records, VA will make as many requests as are necessary to obtain relevant records from a Federal department or agency, and will make "reasonable efforts" to obtain relevant records not in the custody of a Federal department or agency.

VA has satisfied its duty to seek relevant records.  VA has obtained and associated available service treatment records, VA treatment records, and identified private treatment records.  The record does not indicate, and the Veteran has not notified VA, that additional medical records or relevant social security records exist. 

The duty to assist includes providing an examination when one is required by law. McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (provides an analysis of when an examination is required).  When VA determines to provide an examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The opinion must be adequately supported and explained.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304   (2008).

The Veteran most recently attended a January 2016 VA spine examination.  The record does not suggest, and the Veteran has not alleged, that the examination is inadequate.  See Barr, supra.  Additionally, the evidence of record does not suggest that the Veteran's lumbar spine disability has worsened in severity since the January 2016 examination, and thus a new examination is not necessary.  The evidence of record is fully adequate for the purposes of determining the extent of the Veteran's disability during the period on appeal in light of the applicable diagnostic criteria. See id.   

During the July 2015 Board hearing, the undersigned Veterans Law Judge clarified the issue on appeal, identified potential evidentiary defects, and clarified the type of evidence that would support the Veteran's claim.  The actions of the Veterans Law Judge supplement the VCAA and comply with any related duties owed during a hearing.  See 38 C.F.R. § 3.103.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), reversed on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).


III. Increased Evaluation

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The Schedule is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  When two evaluations are potentially applicable, VA will assign the higher evaluation when the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  VA will resolve reasonable doubt as to the degree of disability in favor of the Veteran.  38 C.F.R. § 4.1.  If the evidence for and against a claim is in equipoise, the claim will be granted.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3. 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  38 C.F.R. § 4.40.  Functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Id.; see also 38 C.F.R. § 4.59 (discussing facial expressions such as wincing, muscle spasm, crepitation, etc.).  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Id.  Excess fatigability and incoordination should be taken into account in addition to more movement than normal, less movement than normal, and weakened movement.  38 C.F.R. § 4.45.

Consideration of a higher rating for functional loss, to include during flare ups, due to these factors accordingly is warranted for Diagnostic Codes predicated on limitation of motion.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Pain itself does not constitute functional loss, and painful motion does not constitute limited motion for the purposes of rating under Diagnostic Codes pertaining to limitation of motion.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011). Pain indeed must affect the ability to perform normal working movements with normal excursion, strength, speed, coordination, or endurance in order to constitute functional loss.  Id.   

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Hart v. Nicholson, 21 Vet. App. 505, 509 (2007).  Separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Id.   

The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  See 38 C.F.R. § 4.59.  Under VA regulations, separate disabilities arising from a single disease entity are to be rated separately.  See 38 C.F.R. § 4.25; see also Esteban v. Brown, 6 Vet. App. 259, 261   (1994).

Criteria Specific to the Spine

The Veteran filed an increased rating claim in March 2010 for fractured vertebral body at L4-5.  He currently has a 10 percent evaluation for the period prior to May 24, 2011, and a 20 percent evaluation for the period from May 24, 2011, under Diagnostic Code 5235.

Disabilities of the spine are rated under either the General Formula for Diseases and Injuries of the Spine (General Formula) or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher rating. 

Under the General Rating Formula, a thoracolumbar spine injury is rated as follows: a 10 percent disability rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent disability rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine; and a 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  38 C.F.R. § 4.71a.

The rating criteria further explain under Note (1), that any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, are to be evaluated separately under an appropriate diagnostic code.  

The Veteran was granted a separate evaluation for radiculopathy of the left lower extremity in a July 2011 rating decision.  The Veteran has not challenged this evaluation and there is no further evidence of a neurological condition associated with the Veteran's lumbar spine disability.  As a result, the Board will not address neurological conditions during this period.

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (in pertinent part): a 10 percent disability rating is warranted with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months; a 20 percent disability rating is warranted with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent disability rating is warranted with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent disability rating is warranted with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months. 

Note (1) for purposes of evaluations under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, defines an incapacitating episode as a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.

Factual Background

At the Veteran's April 2010 VA examination, he reported severe daily pain with variable duration.  The Veteran experienced moderate daily stiffness with variable duration.  He experienced flare-ups of pain and stiffness three to four times annually.  Factors causing flare-ups were described as coaching baseball, prolonged standing, or heavy lifting.  The Veteran was only able to perform essential activities of daily living during flare-ups.  The Veteran was not restricted in the distance or duration of walking, and his walk was steady.  Gait, posture, curvature of the spine, and symmetry in both appearance and motion were normal.  There was no ankylosis.  Forward flexion of the spine was 70 degrees, extension 20 degrees, left lateral flexion 25 degrees, right lateral flexion 15 degrees, left lateral rotation 22 degrees, and right lateral rotation 15 degrees.  There was pain, painful motion, and tenderness.  There was no fatigue, weakness, lack of endurance, incoordination, muscle spasm, effusion, instability, redness, heat, or abnormal movement.  Additional range of motion testing did not result in the additional loss of motion.  There was fatigue after final range of motion testing.  The examiner noted that the Veteran had experienced incapacitating episodes three to four time a year, usually lasting two to three days, for which he had been prescribed modified activity.

At the Veteran's May 24, 2011 VA examination, there was no history of fatigue or spasm.  There was a history of decreased motion, stiffness, weakness, and spine pain.  Pain was daily and moderate.  There were no incapacitating episodes of spine disease.  Posture, head position, symmetry, and gait were all normal.  Physical examination of the spine revealed no spasm, atrophy, guarding, pain with motion, tenderness, or weakness.   Flexion of the spine was 60 degrees, extension 15 degrees.  Upon repetitive motion testing there was objective evidence of pain, but no additional limitation of motion.  There were no reported effects on usual occupation as a Department of Corrections supervisor or on usual daily activities. 
A May 2010 treatment note documents full range of motion of the back with flexion and extension, and the ability to twist on axis without limit.  A September 2010 treatment note documents functional lumbar range of motion with increased pain with repetitive flexion.  An October 2011 VA treatment note documents full range of motion with flexion and extension, but pain beginning at 45 degrees of flexion

At the Veteran's July 2015 Board hearing, the Veteran testified that he was unable to stand for an extended period of time.  Prolonged standing would result in severe and constant pain.  His work as a Corrections Officer in a female mental health facility was impacted, as his usual duties required carrying supplies.  The Veteran was forced to squat when picking things up and needed to take Motrin in order to play golf.  In addition, the Veteran testified that his condition worsened in humid or rainy weather.

At the Veteran's January 2016 VA examination, the Veteran reported intermittent low back pain, with stiffness in the morning without pain.  Pain comes in "spurts" depending on his activities.  Driving for over 30 minutes or standing for over 15 minutes will result in pain of a 4 to 5/10 severity.  Pain is also dependent on the weather and his work.  It is relieved by stretching, dry weather, Tens unit, rubbing salves, and ice pack.  The Veteran reported flare-ups, specifically a 8 to 10 day stretch in the summer of 2015 were his pain became worse, he believes due to rain.  There was functional loss as a result of his pain.  Initial range of motion testing was normal, with flexion at 90 degrees, extension 30 degrees, and bilateral flexion and bilateral rotation at 30 degrees.  There was evidence of pain on weight bearing and objective evidence of localized tenderness or pain on palpation.  The Veteran was able to perform repetitive use testing, it did not result in additional loss of function or range of motion.  Pain, weakness, fatigability, or incoordination did not significantly limit functional ability with repeated use over a period of time or with flare-ups.  There was no muscle spasm or guarding.  There was localized tenderness, but it did not result in abnormal gait or abnormal spinal contour.  There was no ankylosis of intervertebral disc syndrome.  
Analysis

Based on the evidence of record, the Board finds that an evaluation in excess of 10 percent for the period prior to May 24, 2011, or in excess of 20 percent for the period from May 24, 2011, is not warranted.  

For the period prior to May 24, 2011, objective findings from the April 2010 VA examination and VA treatment records during this period are consistent with a 10 percent evaluation.  There is no evidence the Veteran's lumbar spine disability manifesting in functional limitation equivalent to forward flexion of 60 degrees or less, combined range of motion of the thoracolumbar spine of 120 degrees or less, or muscle spasm or guarding severe enough to result in abnormal gait, abnormal spinal contour, or abnormal kyphosis.  The Board notes that the April 2010 examiner reported that the Veteran experienced incapacitating episodes.  There is no indication that such episodes were due to intervertebral disc syndrome or required bed rest as prescribed by a physician.  Even if such incapacitating episodes had met the requirements of the aforementioned Note (1) regarding IVDS, of which there is no evidence that they do, the duration of such episodes would not last at least two weeks, as is necessary for a 20 percent evaluation.  

With respect to the period from May 24, 2011, objective findings of VA examinations and VA treatment records are consistent with a 20 percent evaluation.  There is no evidence the Veteran's lumbar spine disability manifesting in functional limitation equivalent to forward flexion of 30 degrees or less, or of ankylosis of the thoracolumbar spine.  The May 2011 VA examination documents flexion of 60 degrees, an October 2011 VA treatment note documents flexion of 45 degrees, and the most recent January 2016 VA examination documents flexion of 90 degrees.  In addition, there is no evidence of IVDS during this period.

The Board notes the seemingly arbitrary nature of assigning an increased rating of 20 percent on May 24, 2011, as it is based largely on the date of VA examination.  However, VA treatment records in the months prior to the May 2011 examination do not document objective findings consistent with a 20 percent evaluation.  In addition, the Veteran's objective test findings in May 2011 are at the extreme range of what would meet the requirements for a 20 degree evaluation.  Furthermore, the most recent VA examination documents flexion of 90 degrees.  Considering all of these factors, the Board finds May 24, 2011 to be the appropriate date of increase to a 20 percent evaluation.

With respect to the period prior to May 24, 2011, and the provisions of 38 C.F.R. §§ 4.40 , 4.45 and DeLuca consideration, to the degree that the Veteran's range of motion was limited upon repetitive motion, the findings did not closely approximate the criteria for a 20 percent rating during this period.  The Veteran did not exhibit any further loss of motion due to pain, fatigue, weakness, lack of endurance, or incoordination upon repetitive motion testing.  Pain was noted at times during the examinations.  However, even with pain, there is no indication that the Veteran's flexion was limited to 60 degrees or less, or that combined thoracolumbar spine range of motion was 120 degrees or less, or that there was muscle spasm or guarding.  There is also no evidence of ankylosis.

With respect to the period from May 24, 2011, and the provisions of 38 C.F.R. §§ 4.40 , 4.45 and DeLuca consideration, to the degree that the Veteran's range of motion was limited upon repetitive motion, the findings do not closely approximate the criteria for a 40 percent rating during this period.  The Veteran did not exhibit any further loss of motion due to pain, fatigue, weakness, lack of endurance, or incoordination upon repetitive motion testing.  Pain was noted at times during the examinations.  However, even with pain, there is no indication that the Veteran's flexion was limited to 30 degrees or less.  There is also no evidence of ankylosis.

Further, to the extent that the Veteran reported that he experiences debilitating episodes of intervertebral disc syndrome (IVDS), specifically at his April 2010 VA examination, the record is devoid of any findings that the Veteran has experienced incapacitating episodes IVDS having a total duration which would warrant an increased rating during either time period.  Furthermore, there is no evidence of any incapacitating episode meeting the defined requirements of a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  See 38 C.F.R. § 4.71a, IVDS Rating Formula, Note (1). There is also no evidence that IVDS has been diagnosed or identified.  While the Board notes that the Veteran reported flare-ups of pain, he was not confined to bed, rather, modified activities.

Additionally, the Board has not overlooked the statements by the Veteran and his representative with regard to the severity of his disability during these periods.  The Veteran is competent to report on factual matters of which he had firsthand knowledge, e.g., experiencing pain; and the Board finds that the Veteran's reports have been credible.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377   (Fed. Cir. 2007); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Board has considered the Veteran's reports along with findings from the Veteran's VA examinations, VA treatment records, and private treatment records.  However, his testimony does not establish that he was functionally limited to a greater extent than that documented by the examinations.  We accept that he has pain.  However, his pain did not functionally limit flexion to 30 degrees or less and the more recent examination disclosed improvement.  Here, the most probative evidence consists of the VA examinations prepared by skilled providers. 

Extraschedular Consideration

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321 (b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the Veteran's service-connected lumbar spine disability are inadequate.   A comparison between the level of severity and symptomatology of the Veteran's lumbar spine disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The functional impairment accounted for in the rating criteria, specifically limitation of motion and functional loss resulting from pain and other manifestations, adequately account for the Veteran's disability.  Thus, the Veteran's current schedular ratings under the general rating criteria are adequate to fully compensate him, including for his occupational impairment resulting from his lumbar spine disability.

Finally, the Board notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  In this case, the Veteran or his representative have not alleged that his currently service-connected disabilities combine to result in additional disability or symptomatology that is not already contemplated by the rating criteria for each individual disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration is warranted under Johnson.

In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321 (b) (1) is not warranted.


ORDER

Entitlement to an evaluation in excess of 10 percent prior to May 24, 2011, and in excess of 20 percent, thereafter, for the fractured vertebral body at L4-5 is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


